PER CURIAM
Defendant appeals his convictions for kidnapping in the first degree (3 counts), rape in the first degree (3 counts), sodomy in the first degree (4 counts), and sexual abuse in the first degree (2 counts). He contends that the trial court erred in allowing the admission of deoxyribonucleic acid (DNA) evidence using the Restriction Fragment Length Polymorphism (RFLP) method. The trial court held that that scientific technique satisfied the standard for the admissibility of scientific evidence articulated by the court in State v. Brown, 297 Or 404, 687 P2d 751 (1984). The Court of Appeals affirmed. State v. Herzog, 125 Or App 10, 864 P2d 1362 (1993). The sole issue on review is whether the Court of Appeals erred in affirming the trial court’s ruling admitting the state’s RFLP DNA evidence. It did not. See State v. Lyons, 324 Or 256, 261 n 7, 924 P2d 802 (1996) (discussing the admissibility of DNA evidence).
The decision of the Court of Appeals and the judgments of the circuit court are affirmed.